Exhibit 10.1

ASSIGNMENT AND THIRD AMENDMENT

THIS ASSIGNMENT AND THIRD AMENDMENT TO CREDIT AGREEMENT (this “Assignment and
Amendment”) is dated as of May 30, 2013 among PENN VIRGINIA HOLDING CORP. (the
“the Borrower”), PENN VIRGINIA CORPORATION (the “Parent”), the other Credit
Parties party hereto, the various lenders party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as the Administrative Agent (in such capacity, the
“Administrative Agent”).

WITNESSETH:

WHEREAS, the Parent, the Borrower, various lenders and the Administrative Agent
entered into the Credit Agreement dated as of September 28, 2012 (as amended by
that certain Waiver and First Amendment dated as of April 2, 2013 and that
certain Waiver and Second Amendment dated April 10, 2013, and as otherwise
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, various Credit Parties
executed and delivered to the Administrative Agent (a) a Guaranty dated as of
September 28, 2012 (as amended, modified or otherwise supplemented from time to
time prior to the date hereof, the “Guaranty”) and (b) a Pledge Agreement and
Irrevocable Proxy dated as of September 28, 2012 (as amended, modified or
otherwise supplemented from time to time prior to the date hereof, the “Pledge
Agreement”);

WHEREAS, the Borrower has requested that, on the Amendment Effective Date (as
defined below), (a) each Lender other than Wells Fargo Bank, National
Association, Royal Bank of Canada and Branch Banking and Trust Company (each
such Lender, a “Pro Rata Increasing Lender”) increase its Commitment Amount pro
rata under the Credit Agreement, (b) Branch Banking and Trust Company (the
“Assignor Lender”) maintain its Commitment Amount in effect on such date
immediately prior to the effectiveness of this Assignment and Amendment and
(c) each of Wells Fargo Bank, National Association and Royal Bank of Canada
(each, an “Assignee Lender”) increase its Commitment Amount by an amount in
excess of its pro rata share under the Credit Agreement determined immediately
prior to the effectiveness of this Assignment and Amendment to cover the
increased amount the Assignor Lender would have been allocated had the Assignor
Lender been a Pro Rata Increasing Lender in connection with this Assignment and
Amendment;

WHEREAS, the Borrower has delivered to the Administrative Agent and the Lenders,
(a) in accordance with Section 5.11(a) of the Credit Agreement a reserve report
dated as of December 31, 2012 (the “Reserve Report”), and (b) a certificate of
an Authorized Officer as described in Section 5.11(c) of the Credit Agreement in
connection with its request for an increase in the aggregate Borrowing Base
under the Credit Agreement to $350,000,000;

WHEREAS, the Administrative Agent and the Lenders have determined based on the
Reserve Report that, upon the Amendment Effective Date, the Borrowing Base under
the Credit Agreement should be increased to the aforementioned amount;



--------------------------------------------------------------------------------

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement and the other Loan Documents as described
herein; and

WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Credit Agreement, the Guaranty and the Pledge Agreement as requested by the
Borrower, subject to the terms and conditions set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Assignment and Amendment hereby agree as
follows:

Section 1. Defined Terms. Except as may otherwise be provided herein, all
capitalized terms that are defined in the Credit Agreement (as amended hereby)
shall have the same meanings herein as therein defined, all of such terms and
their definitions being incorporated herein by reference.

Section 2. Amendments to Credit Agreement. On the Amendment Effective Date, the
Credit Agreement is amended as follows:

(a) Section 1.01 is hereby amended by adding the following new defined terms
thereto, each in its alphabetically appropriate place:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party with respect to, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Guarantee thereof or other
agreement or undertaking agreeing to guaranty, repay, indemnify or otherwise be
liable therefor) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty obligation or other liability of such Credit
Party or the grant of such security interest becomes or would become effective
with respect to such Swap Obligation or (b) in the case of a Swap Obligation
required to be cleared pursuant to section 2(h) of the Commodity Exchange Act
(or any successor provision thereto), because such Credit Party is a “financial
entity,” as defined in section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the guaranty obligation or other
liability of such Credit Party becomes or would become effective with respect to
such

 

2



--------------------------------------------------------------------------------

related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guaranty
obligation or other liability or security interest is or becomes illegal.

“Qualified ECP Obligor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty obligation or other liability or grant of the relevant security
interest becomes or would become effective with respect to such Swap Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a Swap
Agreement.

(b) The definition of “Obligations” in Section 1.01 is amended by adding the
following proviso at the end thereof immediately before the period therein:

; provided that the definition of “Obligations” shall not create any guarantee
by any Credit Party of (or grant of security interest by any Credit Party to
support, as applicable) any Excluded Swap Obligations of such Credit Party for
purposes of determining any obligations of any Credit Party.

(c) The definition of “Secured Obligations” in Section 1.01 is amended by adding
the following proviso at the end thereof immediately before the period therein:

; provided that the definition of “Secured Obligations” shall not create any
guarantee by any Credit Party of (or grant of security interest by any Credit
Party to support, as applicable) any Excluded Swap Obligations of such Credit
Party for purposes of determining any obligations of any Credit Party.

(d) The definition of “Swap Agreement” in Section 1.01 is amended by deleting
the words “means any agreement with respect to any swap” where they appear
therein and substituting the words “means any agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any other agreement with respect to any swap” therefor.

(e) The second sentence of Section 2.10(e) is amended by deleting the proviso
therein.

 

3



--------------------------------------------------------------------------------

(f) Section 5.01(h) is amended by deleting the words “of the Parent, the
Borrower and each Restricted Subsidiary” where they appear therein, and
substituting the words “of the Parent, the Borrower and each Restricted
Subsidiary (and, with respect to each Restricted Subsidiary that is a Credit
Party, indicating whether such Credit Party is or is not a Qualified ECP Obligor
as of the date of the delivery of such report)” therefor.

(g) Section 5.02 is amended by (i) deleting the word “and” where it appears at
the end of clause (e) thereof, (ii) deleting the period at the end of clause
(f) thereof and substituting a semi-color therefor and (iii) adding the
following new clause (g) in appropriate sequence:

(g) if any Credit Party ceases to be a Qualified ECP Obligor.

(h) The following new Section 5.23 is added to the Credit Agreement in
appropriate sequence:

Section 5.23 Keepwell. The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Credit Party to honor all of its obligations
under any Guaranty or any Lender Party Swap Agreement in respect of Swap
Obligations (provided that the Borrower shall only be liable under this
Section 5.23 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 5.23 or otherwise
under the Loan Documents voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of the Borrower under this Section 5.23 shall remain in full force
and effect until the Obligations have been repaid in full and the Commitments
and this Agreement have terminated. The Borrower intends that this Section 5.23
constitute, and this Section 5.23 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(i) Section 7.02 is amended by adding the following new sentence immediately
after clause (g) thereof:

Notwithstanding the foregoing, amounts received from the Borrower or any other
Credit Party that is not an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder shall not be applied to
any Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Secured Obligations other than Excluded Swap Obligations as
a result of this paragraph, the Administrative Agent shall make such adjustments
as it determines

 

4



--------------------------------------------------------------------------------

are appropriate to distributions pursuant to clause (c) above from amounts
received from “eligible contract participants” under the Commodity Exchange Act
or any regulations promulgated thereunder to ensure, as nearly as possible, that
the proportional aggregate recoveries with respect to Secured Obligations
described in clause (c) above by the holders of any Excluded Swap Obligations
are the same as the proportional aggregate recoveries with respect to other
Secured Obligations pursuant to clause (c) above).

(j) Schedule 2.01 (Commitment Amounts) of the Credit Agreement is amended in its
entirety by substituting Schedule 2.01 hereto therefor.

Section 3. Amendments to Guaranty. On the Amendment Effective Date, the Guaranty
is amended as follows:

(a) Section 3 of the Guaranty is amended by deleting the words “(collectively,
subject to the provisions of Section 10 hereof, being referred to collectively
as the “Guaranteed Obligations”)” where they appear therein, and substituting
therefor the following:

(collectively, subject to the provisions of Section 10 hereof, being referred to
collectively as the “Guaranteed Obligations”; provided that in no event shall
“Guaranteed Obligations” include any Excluded Swap Obligations).

(b) Section 10 of the Guaranty is amended by adding the following new clause
(d) thereto in appropriate sequence:

(d) For the avoidance of doubt, the Guaranteed Obligations, as to any Guarantor,
shall not include any obligations under any Lender Party Swap Agreement to the
extent and for any period that such Guarantor’s guarantee of such obligations
would violate or be void or voidable under the Commodity Exchange Act.

(c) The Guaranty is amended by adding the following new Section 22 thereto in
appropriate sequence:

Section 22 Keepwell. Each Guarantor that is a Qualified ECP Obligor (each, a
“Qualified ECP Guarantor”) hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Credit Party to honor all of its obligations under each Loan
Document or any Lender Party Swap Agreement in respect of Swap Obligations
(provided, that each Qualified ECP Guarantor shall only be liable under this
Section 22 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 22 or otherwise under this
Guaranty

 

5



--------------------------------------------------------------------------------

voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 22 shall remain in full force and effect until the
Obligations have been repaid in full and the Commitments and the Credit
Agreement have terminated. Each Qualified ECP Guarantor intends that this
Section 22 constitute, and this Section 22 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

Section 4. Amendments to Pledge Agreement. On the Amendment Effective Date, the
Pledge Agreement is amended as follows:

(a) Section 2.2 of the Pledge Agreement is amended by deleting the words “(all
such Obligations and other obligations being “Secured Obligations”)” where they
appear therein, and substituting therefor the following:

(all such Obligations and other obligations being “Secured Obligations”;
provided that in no event shall the “Secured Obligations” include any Excluded
Swap Obligations).

(b) Section 7.1 of the Pledge Agreement is amended by adding the following new
sentence at the end of such Section:

For the avoidance of doubt, the Secured Obligations, as to any Pledgor, shall
not include any obligations under any Lender Party Swap Agreement to the extent
and for any period that a grant of a security interest by such Pledgor to
support such obligations would violate or be void or voidable under the
Commodity Exchange Act.

Section 5. Redetermination of the Borrowing Base.

(a) As of May 28, 2013, and until further redetermined or adjusted, as
applicable, pursuant to the next redetermination of the Borrowing Base in
accordance with the provisions of Section 2.04 of the Credit Agreement or
otherwise, the amount of the Borrowing Base under the Credit Agreement was
increased to $350,000,000.

(b) Both the Borrower, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, agree that the redetermination of the Borrowing Base
pursuant to the foregoing clause (a) of this Section 5 shall constitute the
regularly scheduled redetermination of the Borrowing Base as of April 15, 2013
(and does not constitute a discretionary redetermination of the Borrowing Base
by either the Borrower, on the one hand, or the Administrative Agent or the
Lenders, on the other hand, pursuant to Section 2.04(e) of the Credit
Agreement).

Section 6. Assignment and Assumption. As of the Amendment Effective Date, the
Assignor Lender and each Assignee Lender agrees as follows:

 

6



--------------------------------------------------------------------------------

(a) The Assignor Lender irrevocably sells and assigns to each Assignee Lender,
and each Assignee Lender severally (and not jointly) irrevocably purchases and
assumes from the Assignor Lender, subject to and in accordance with the terms of
this Assignment and Amendment and of the Credit Agreement, as of the Amendment
Effective Date (and subject to the conditions set forth in Section 7 hereof),
(i) that portion of the Assignor Lender’s rights and obligations in its capacity
as a Lender under the Credit Agreement, each other Loan Document and any other
documents or instruments delivered pursuant thereto in respect of its Commitment
(including any Letter of Credit included thereunder) necessary to cause the
Commitment Amounts and Applicable Percentages of the Assignor Lender and such
Assignee Lenders to be as set forth on Schedule 2.01 attached hereto and (ii) to
the extent permitted to be assigned under applicable law, a corresponding
portion of all claims, suits, causes of action and any other right of the
Assignor Lender (in its capacity as a Lender) against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, each other
Loan Document any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above. The foregoing
sale and assignment is without recourse to the Assignor Lender and, except as
expressly provided in this Assignment and Amendment, without representation or
warranty by the Assignor Lender.

(b) To the extent that any Loan or LC Exposure is outstanding on the Amendment
Effective Date, the Assignor Lender shall, and does hereby, assign to each
Assignee Lender, and each Assignee Lender shall and does hereby severally (and
not jointly) purchase and assume from the Assignor Lender, an undivided amount
of the outstanding Loans and LC Obligations such that, after giving effect to
the addition of each Assignee Lender’s respective Commitment under the Credit
Agreement pursuant to this Assignment and Amendment, each Lender will hold Loans
and LC Exposure in accordance with its respective Applicable Percentages (as
determined after giving effect to this Assignment and Amendment and the
satisfaction of the conditions set forth in Section 7 hereof). Each Assignee
Lender shall promptly pay to the Administrative Agent for the account of the
Assignor Lender an amount sufficient to effectuate the purchase of outstanding
Loans from the Assignor Lender. The Borrower acknowledges and agrees that, to
the extent that the Amendment Effective Date is not the last day of the
applicable Interest Period with respect to any Loans outstanding on the
Amendment Effective Date, the Assignor Lender shall be entitled to the benefits
of Section 2.16 of the Credit Agreement with respect to such outstanding Loans.

(c) The Assignor Lender (i) represents and warrants to the Administrative Agent,
the Issuing Bank and each other Lender that (A) it is the legal and beneficial
owner of the Commitments, Loans, LC Exposure and other rights and obligations
assigned by it hereunder, free and clear of any lien, encumbrance or other
adverse claim, (B) it has the power and authority, and has taken all necessary
action, to execute and deliver this Assignment and Amendment and to consummate
the transactions contemplated by this Assignment and Amendment, and (ii) assumes
no responsibility with respect to (A) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (B) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (C) the financial condition of the Borrower, any of its Subsidiaries
or Affiliates, any Credit Party or any other Person obligated in respect of

 

7



--------------------------------------------------------------------------------

any Loan Document or (D) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates, any Credit Party or any other Person of any of
their respective obligations under any Loan Document.

(d) Each Assignee Lender severally (and not jointly) (i) represents and warrants
to the Administrative Agent, the Issuing Bank and the Assignor Lender that
(A) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Amendment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (B) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Commitment Amounts and Applicable Percentages assigned to it as set forth on
Schedule 2.01 attached hereto, (C) from and after the Amendment Effective Date,
it shall have the Commitment Amount and Applicable Percentage set forth opposite
its name on Schedule 2.01 attached hereto, (D) it has received copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Amendment on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender, and (E) if it is a Foreign Lender, it has provided to the
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee; and (ii) agrees that (A) it will, independently and without reliance
on the Administrative Agent, the Assignor Lender or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (B) it will perform in accordance with their terms all
of the obligations that by the terms of the Loan Documents are required to be
performed by it as a Lender.

Section 7. Conditions of Effectiveness. This Assignment and Amendment, including
the amendments set forth in Sections 2 through 5 and the assignment and
assumption set forth in Section 6, will become effective on the date on which
each of the following conditions precedent are satisfied or waived (the
“Amendment Effective Date”):

(a) The Parent, the Borrower, each other Credit Party and the Lenders shall have
delivered to the Administrative Agent duly executed counterparts of this
Assignment and Amendment.

(b) The Administrative Agent shall have received a certificate executed by an
Authorized Officer of each of the Borrower and the Parent stating that before
and after giving effect to this Assignment and Amendment (i) the representations
and warranties of the Parent, the Borrower and the Guarantors set forth in the
Credit Agreement and in the other Loan Documents shall be true and correct in
all material respects, or, to the extent that a particular representation or
warranty is qualified as to materiality, such representation or warranty shall
be true and correct, in each case, on and as of the Amendment Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the date, such
representations and warranties shall continue to be true and correct as of such
specified earlier date; and (ii) no Default or Event of Default exists.

 

8



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a certificate dated as of the
Amendment Effective Date signed by an Authorized Officer of the Borrower,
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to the execution, delivery and performance of this Assignment and
Amendment.

(d) With respect to each Lender that has received a promissory note pursuant to
Section 2.10(e), an executed replacement promissory note reflecting such
Lender’s increased Commitment Amount, as applicable, shall have been delivered
by the Borrower to such Lender, and with respect to any other Lender that
requests a note through the Administrative Agent no later than two Business Days
prior to the Amendment Effective Date, a note shall have been delivered by the
Borrower to such Lender, in each case, through the Administrative Agent.

(e) The Borrower shall have paid to the Administrative Agent, for the account of
each applicable Lender, a commitment increase fee (the “Fee”) in the amount set
forth opposite such Lender’s name on Annex A hereto, in immediately available
funds. In addition, the parties hereto agree as follows:

(i) With respect to each Pro Rata Increasing Lender, such Lender’s Fee shall
equal the product of (A) 0.375% multiplied by (B) the result of (x) such
Lender’s Commitment Amount immediately after giving effect to this Assignment
and Amendment minus (y) such Lender’s Commitment Amount on the Effective Date of
the Credit Agreement.

(ii) With respect to each Assignee Lender, such Assignee Lender’s Fee shall
equal the sum of (A) product of (1) 0.375% multiplied by (2) the result of
(x) the amount such Assignee Lender’s Commitment Amount would have been after
giving effect to this Assignment and Amendment had such Assignee Lender been a
Pro Rata Increasing Lender (in each case, $52,500,000) minus (y) such Assignee
Lender’s Commitment Amount on the Effective Date of the Credit Agreement plus
(B) the result of (1)  1/2 multiplied by (2) the product of (x) 0.375%
multiplied by (y) the result of (I) the amount the Assignor Lender’s Commitment
Amount would have been after giving effect to this Assignment and Amendment had
such Assignor Lender been a Pro Rata Increasing Lender ($31,500,000) minus (II)
the Assignor Lender’s Commitment Amount on the Effective Date of the Credit
Agreement.

(iii) The Assignor Lender hereby acknowledges and agrees that (A) it is not
entitled to any Fees in connection with this Assignment and Amendment and (B) in
the event the Assignor Lender increases its Commitment Amount in connection with
any future increase in the Aggregate Commitment Amount, its Commitment Amount,
the Borrowing Base or otherwise under the Credit Agreement, as applicable, the
Assignor Lender hereby waives any right to receive any fees, including the Fees,
on any increase of its Commitment Amount until its Commitment Amount exceeds
$27,000,000 (which was its Commitment Amount on the Effective Date of the Credit
Agreement).

The Fees shall be payable in full on the Amendment Effective Date and fully
earned and non-refundable when paid.

 

9



--------------------------------------------------------------------------------

(f) The Borrower shall have made payment of all fees and expenses then due and
payable under the Credit Agreement, including any fees and expenses then due and
payable in connection with this Assignment and Amendment pursuant to
Section 9.03 of the Credit Agreement, in the case of expenses to the extent
invoiced at least three Business Days prior to the Amendment Effective Date
(except as otherwise reasonably agreed by the Borrower).

Section 8. Post-Closing Conditions. Within 30 days of the Amendment Effective
Date, the Borrower and the Parent shall have delivered the following to the
Administrative Agent, each in form and substance reasonably satisfactory to the
Administrative Agent:

(a) evidence satisfactory to the Administrative Agent that the Oil & Gas
Properties subject to Mortgages represent at least 80% of the total value of the
proved Oil & Gas Properties evaluated in the Reserve Report and included in the
Borrowing Base, and, to the extent that the Oil and Gas Properties subject to
Mortgages do not represent at least 80% of such total value, the Parent or the
Borrower shall, and shall cause the Restricted Subsidiaries to, grant to the
Administrative Agent as security for the Secured Obligations a first-priority
Lien interest (subject only to Liens permitted pursuant to Section 6.02 of the
Credit Agreement) on additional Oil and Gas Properties not already subject to a
Lien of the Collateral Documents such that after giving effect thereto, the Oil
and Gas Properties subject to Mortgages will represent at least 80% of such
total value, in each case, together with such additional Collateral Documents,
information and other deliverables as the Administrative Agent may reasonably
request, in accordance with Section 5.13 of the Credit Agreement; and

(b) title reports and other title information consistent with usual and
customary standards for the geographic regions in which the proved Oil and Gas
Properties evaluated in the Reserve Report are located, taking into account the
size, scope and number of leases and wells of the Borrower and its Restricted
Subsidiaries, such that the Administrative Agent shall have received, together
with title information previously delivered to the Administrative Agent,
satisfactory title information with respect to at least 80% of the total value
of the Oil and Gas Properties evaluated in the Reserve Report.

Each of the Borrower and the Parent acknowledge and agree that the failure of
such Credit Party to deliver the documents required under this Section 8 within
the time period proscribed therefor shall result in an immediate Event of
Default under Section 7.01 of the Credit Agreement.

Section 9. Representations and Warranties.

(a) On the Amendment Effective Date, each of the Parent and the Borrower
represents and warrants to the Administrative Agent and each of the Lenders
that:

(i) Each Credit Party (i) is validly existing and (ii) has the power and
authority to execute and deliver this Assignment and Amendment and perform its
obligations under this Assignment and Amendment and the Loan Documents to which
it is a party as amended hereby.

(ii) The execution and delivery by the Credit Parties of this Assignment and
Amendment, and the performance of this Assignment and Amendment and the Credit
Agreement

 

10



--------------------------------------------------------------------------------

as amended hereby, have been duly authorized by all necessary corporate action,
and this Assignment and Amendment and the Credit Agreement as amended hereby
constitute the legal, valid and binding obligations of such Credit Party,
enforceable in accordance with their terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

(iii) Neither the execution and delivery of this Assignment and Amendment, nor
compliance with the terms and provisions hereof or thereof, will conflict with
or result in a breach of, or require any consent that has not been obtained as
of the Amendment Effective Date, the respective Organizational Documents of any
Credit Party, any Governmental Requirement, any Unsecured Notes Document, any
Permitted Second Lien Loan Document (if any) or any other material agreement or
instrument to which any Credit Party is a party or by which it is bound or to
which it or its Properties are subject.

Section 10. Extent of Amendments; Continuing Effectiveness. Except as
specifically set forth in this Assignment and Amendment, the Credit Agreement
and the other Loan Documents are not amended, modified or affected hereby. Each
Credit Party hereby ratifies and confirms that (i) except as specifically set
forth in this Assignment and Amendment, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Credit Agreement and
each other Loan Document remain in full force and effect and (ii) the Collateral
is unimpaired by this Assignment and Amendment. Upon the Amendment Effective
Date and thereafter, (x) each reference in the Credit Agreement, the Guaranty
and the Pledge Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
or words of like import, shall mean and be a reference to the Credit Agreement,
the Guaranty and the Pledge Agreement, respectively, as amended hereby, and
(y) each reference to the “Credit Agreement”, the “Guaranty” or the “Pledge
Agreement” in any other Loan Document, as applicable, shall be a reference to
the Credit Agreement, the Guaranty and the Pledge Agreement, respectively, as
amended hereby.

Section 11. Counterparts. This Agreement may be executed in counterparts, each
of which so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or via other
electronic means shall be effective as delivery of manually executed counterpart
of this Agreement.

Section 12. No Waiver. Each of the Parent and the Borrower hereby agrees that
except as expressly set forth in this Assignment and Amendment, no Default has
been waived or remedied by the execution of this Assignment and Amendment by the
Administrative Agent or any Lender, and any such Default heretofore arising and
currently continuing shall continue after the execution and delivery hereof.
Nothing contained in this Assignment and Amendment nor any past indulgence by
the Administrative Agent, any Issuing Bank or any Lender, nor any other action
or inaction on behalf of the Administrative Agent, any Issuing Bank or any
Lender shall constitute or be deemed to constitute an election of remedies by
the Administrative Agent, any Issuing Bank or any Lender.

Section 13. Loan Document. This Assignment and Amendment is a Loan Document.

 

11



--------------------------------------------------------------------------------

Section 14. Incorporation by Reference. Sections 1.03, 9.03(a), 9.07, 9.09,
9.10, 9.11, 9.15 of the Credit Agreement are incorporated herein, mutatis
mutandis.

Section 15. NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS ASSIGNMENT
AND AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS
EXECUTED BY PARENT, BORROWER, ANY OTHER CREDIT PARTY, THE ADMINISTRATIVE AGENT,
ANY ISSUING BANK AND/OR LENDERS REPRESENT THE FINAL AGREEMENT REGARDING THE
MATTERS HEREIN BETWEEN SUCH PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and Amendment
to be duly executed and delivered by their proper and duly authorized officer(s)
as of the date first above written.

 

WELLS FARGO BANK, N.A., as the Administrative Agent, Issuing Bank, a Lender and
as an Assignee Lender By  

/S/ THOMAS E. STELMAR, JR.

  Name:   Thomas E. Stelmar, Jr.   Title:   Vice President

Signature Page to Assignment and Third Amendment



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and as an Assignee Lender By  

/S/ KRISTAN SPIVEY

  Name:   Kristan Spivey   Title:   Authorized Signatory

 

Signature Page to Assignment and Third Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By  

/S/ MICHAEL J. CLAYBORNE

  Name:   Michael J. Clayborne   Title:   Vice President

 

Signature Page to Assignment and Third Amendment



--------------------------------------------------------------------------------

SCOTIABANC INC., as a Lender By  

/S/ J. F. TODD

  Name:   J. F. Todd   Title:   Managing Director

 

Signature Page to Assignment and Third Amendment



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By  

/S/ KEVIN BUDDHDEW

  Name:   Kevin Buddhdew   Title:   Authorized Signatory By  

/S/ MICHAEL SPAIGHT

  Name:   Michael Spaight   Title:   Authorized Signatory

 

Signature Page to Assignment and Third Amendment



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender and as an Assignor Lender By  

/S/ TRACI BANKSTON

  Name: Traci Bankston   Title:   AVP

 

Signature Page to Assignment and Third Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK, PLC, as a Lender By  

/S/ VANESSA A. KURBATSKIY

  Name:   Vanessa A. Kurbatskiy   Title:   Vice President

 

Signature Page to Assignment and Third Amendment



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By  

/S/ JOHN S. LESIKAR

  Name:   John S. Lesikar   Title:   Vice President

 

Signature Page to Assignment and Third Amendment



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By  

/S/ ELENA ROBCIUC

  Name:   Elena Robciuc   Title:   Managing Director

 

Signature Page to Assignment and Third Amendment



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By  

/S/ KRISTIN N. OSWALD

  Name:   Kristin N. Oswald   Title:   Vice President

 

Signature Page to Assignment and Third Amendment



--------------------------------------------------------------------------------

PENN VIRGINIA HOLDING CORP., as the Borrower By  

/S/ STEVEN A. HARTMAN

  Name:   Steven A. Hartman   Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA CORPORATION, as the Parent By  

/S/ STEVEN A. HARTMAN

  Name:   Steven A. Hartman   Title:   Senior Vice President and Chief Financial
Officer

Solely with respect to Sections 3, 4 , 7 and 9 through 15: PENN VIRGINIA OIL &
GAS CORPORATION, a Virginia corporation By:  

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA OIL & GAS GP LLC, a Delaware limited liability company By:
 

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer

 

Signature Page to Assignment and Third Amendment



--------------------------------------------------------------------------------

PENN VIRGINIA OIL & GAS LP LLC, a Delaware limited liability company By:  

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA OIL & GAS, L.P., a Texas limited partnership By: Penn
Virginia Oil & Gas GP, LLC, its general partner By:  

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA MC CORPORATION, a Delaware corporation By:  

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA MC ENERGY L.L.C., a Delaware limited liability company By:
 

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA MC OPERATING COMPANY L.L.C., a Delaware limited liability
company By:  

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer

 

Signature Page to Assignment and Third Amendment



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENT AMOUNTS

 

Lender

   Commitment
Amount      Applicable
Percentage  

Wells Fargo Bank, National Association

   $ 55,818,750.00         15.948214286 % 

Royal Bank of Canada

   $ 55,818,750.00         15.948214286 % 

Bank of America, N.A.

   $ 40,833,333.33         11.666666667 % 

Scotiabanc Inc.

   $ 40,833,333.33         11.666666667 % 

Credit Suisse AG, Cayman Islands Branch

   $ 35,000,000.00         10.000000000 % 

Branch Banking and Trust Company

   $ 24,862,500.00         7.103571429 % 

Barclays Bank PLC

   $ 24,500,000.00         7.000000000 % 

Comerica Bank

   $ 24,500,000.00         7.000000000 % 

Société Générale

   $ 24,500,000.00         7.000000000 % 

Capital One, National Association

   $ 23,333,333.34         6.666666667 %    

 

 

    

 

 

 

Total:

   $ 350,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Annex A

Commitment Increase Fees

 

Lender

   Fees  

Wells Fargo Bank, National Association

   $ 36,562.50   

Royal Bank of Canada

   $ 36,562.50   

Bank of America, N.A.

   $ 21,875.00   

Scotiabanc Inc.

   $ 21,875.00   

Credit Suisse AG, Cayman Islands Branch

   $ 18,750.00   

Branch Banking and Trust Company

   $ 0.00   

Barclays Bank PLC

   $ 13,125.00   

Comerica Bank

   $ 13,125.00   

Société Générale

   $ 13,125.00   

Capital One, National Association

   $ 12,500.00      

 

 

 

Total:

   $ 187,500.00      

 

 

 